DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 22 October 2019 has been entered; claims 1-5 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the following limitations render the claim indefinite: “at least three 5”, and “compact”.  For the purposes of examination, the Examiner will interpret “at least three 5” as “at least three”. Regarding “compact”, it is a relative term which renders the claim indefinite. The term “compact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret “compact fibers” as met by a teaching of “fibers”.
With continued reference to claim 1, it is unclear what is meant by “permanently attached at its ends”; does this mean that the ends are attached to something else or simply sealed at the ends? For the purposes of examination, the Examiner will take either interpretation. 
Regarding claim 5, “the internal recesses” lacks antecedent basis in the claim language. 
Regarding claims 2-4, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Locatelli et al. (EP # 2630945A) as evidenced by or in view of Chen et al. (Materials, 2017, 10, 479), hereinafter, “Locatelli” and “Chen”.
	With respect to claim 1, Locatelli discloses a sponge comprising vegetable fibers (Abstract; Paragraph [0002]) characterized as a cylindrical body (Paragraph [0007]) which is sealed/permanently attached at its ends (Abstract; Fig. 1), having at least three internal holes (Fig. 3) and is composed of vegetable fibers 4 (Paragraph [0007]). Regarding the intended use limitations “for domestic use”, it is submitted that the vegetable fiber sponge of Locatelli is capable of being used as claimed.
	Locatelli does not specifically teach that the fibers are entangled and randomly linked together.
	Chen teaches that the individual fibers contained within the layers of the luffa fiber bundles (the fibers 4 in Locatelli) are entangled and randomly linked together (see Fig. 3 and sentence 2 of the Introduction of Chen). Since Chen and Locatelli teach the same material, the Examiner submits that the individual fibers of Locatelli must necessarily have the same structure. 
	In the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the luffa vegetable fiber (bundles) of Locatelli comprised entangled individual fibers randomly linked together as taught by Chen because Locatelli and Chen disclose the same material, and the ordinary artisan would have found it obvious to ascertain its structural properties in formulating the sponge of Locatelli. 
The Examiner submits that since these references teach the same material, they must have the same properties (MPEP 2112.01 [R-3] (I)). It has been held that “Where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
	With respect to claim 2, Locatelli/Chen discloses that the luffa sponge is easy to bend (see bottom paragraph under Fig. 8 of Chen). 
With respect to claim 5, Locatelli/Chen discloses that the luffa vegetable fiber sponge has a surfactant or soap (“cleaning product”) inserted into recesses 3 (Locatelli: Fig. 2, 3; Paragraphs [0009-0011]). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Locatelli et al. (EP # 2630945A) as evidenced by or in view of Chen et al. (Materials, 2017, 10, 479), hereinafter, “Locatelli” and “Chen”.
With respect to claim 3, Locatelli/Chen discloses that the vegetable fibers are contained within fiber layers having diameters of 353.3 µm, 288.7 µm, 451.3 µm, and 481.3 µm for outer, inner, inner, and middle layers within fiber bundles of low density luffa sponge, and 550.3 µm, 457.0 µm, 634.3 µm, and 535.3 µm for outer, inner, inner, and middle layers within fiber bundles of high density luffa sponge (see Chen: Paragraph 1 of Section 3.1 and Fig. 3 for identification of layers). Although individual fiber diameters within the bundle layers are not disclosed, it is possible to estimate these values from studying Figure 3 of Chen, which shows the regions associated with each of the different layer sections discussed above. It is possible to see that the individual fibers are 1-3 orders of magnitude smaller than the diameters of the outer, inner, inner, and middle layers of the fiber bundles (see Chen: Fig. 3a) for whole fiber bundle and b) through e) show close ups of the reticulated fiber structure). It is possible to see that at least some of the fibers fall within the recited range of 0.015 mm and 0.10 mm, or 15 to 100 microns. 
With respect to claim 4, the Examiner refers to the above rejection of claim 3 and points to Fig. 3 of Chen, which depicts that the spaces between the individual fibers of layers of the fiber bundles are about 2-5 times as large as the diameters of the fibers themselves; therefore, it is submitted that at least some of the spaces between the fibers are consistent with the recited range of “between 0.10 millimeters and 0.35 millimeters”.
Locatelli/Chen and the claims differ in that Locatelli/Chen does not teach the exact same proportions for the fiber diameter and spaces between the fibers as recited in claims 3 and 4; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in fiber diameter and space between fibers taught by Locatelli/Chen overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Locatelli/Chen, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	24 May 2022